DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1 – 4, 8 – 11 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aiuto et al. (U.S. Patent 8,893,077) (Aiuto hereinafter), Rector et al. (U.S. Publication 2013/0042258) (Rector hereinafter) and Picard (U.S. Patent 8,694,964) (Picard hereinafter) in further view of Aberg (U.S. Publication 2014/0122028) (Aberg hereinafter).
7.    	As per claim 1, Aiuto teaches a method, comprising:
generating, by one or more processors, an API client based on an API specification exposed by a service, wherein the API client provides objects and methods for using the service [“The library generator can use the description provided in, for example, a Discovery Document to produce an API model, and to generate a client library for the API. FIG. 7 shows an example of an API model.” col. 7, lines 56 – 59; “An embodiment can generate sample code for a generated library in order to assist in understanding how to use the API. In addition, some level of authentication of a user and an API may be necessary in particular applications. In particular, an embodiment can include a service provided for generating sample working code for an API library.” col. 9, lines 24 – 30; “The service can build the sample code based on a machine readable description of the API.” col. 9, lines 37 – 38], and wherein the API client operates within a note in an API notebook tool loaded in a web browser [“library source, documentation, compiled binary, and instructions can be bundled in a single download file for the user. Further, any one of the above components can be made available for easy reuse by others. Specifically, the documentation for generated libraries can be made available for Web browsing. The compiled binary objects can be made available in an online repository for an application build system,” col. 5, lines 28 – 34];
by exposing a domain specific language for the service [“A service is provided for creating and publishing API libraries from a machine readable API description. The inputs are an API description (e.g. an API Discovery Document obtained from the Google API Discovery service), a requested target programming language, and a target platform. The output can be a set of artifacts which provide an API library source specifically for that API in the target programming language. Target programming languages may include any high-level programming language such as Java, Python, C#, Objective-C, JavaScript, Dart, Google Web Toolkit, LISP, Fortran, C, and C++.” col. 4, lines 43 – 53; JavaScript mapped as an example of domain specific language]; and
displaying, by the one or more processors, a code cell and documentation for a documented usage scenario in the note, wherein the code cell comprises executable library source, documentation, compiled binary, and instructions can be bundled in a single download file for the user.  Further, any one of the above components can be made available for easy reuse by others. Specifically, the documentation for generated libraries can be made available for Web browsing. The compiled binary objects can be made available in an online repository for an application build system,” col. 5, lines 28 – 34; instructions for use mapped to code cell, which provide an example or scripted call to the API, downloading to users for potential reuse suggests the ability to display].
Aiuto does not explicitly disclose but Rector discloses providing auto-completion and tooltip hints for the service in the note [“the compiler/editor can query metadata associated with the class and return to the programmer a list of what methods, properties, and the like, are associated with the class. The list can include any sort of information, associated methods and/or properties of a class, and the like. Alternately or additionally, the list can include a list of available classes. In some embodiments, the information can be provided as part of an auto-completion feature configured to visually present relevant methods, properties, etc. of an interface to a user for selection,” ¶ 0034; returning a list of available classes mapped to tool-tip hint].
It would have been obvious to one of ordinary skill in the art, having the teachings of Aiuto and Rector available at the time the invention was made, to modify the system and method for generating API libraries as taught by Aiuto to include the 
Aiuto and Rector do not explicitly disclose but Picard discloses executing, by the one or more processors, the executable blocks of code to determine a result in response to a user input; and displaying, by the one or more processors, the result in a results cell in the note [“the user of the client 118 obtains one or more plug-ins from the documentation repository 112 and/or another source and installs it into the renderer 126. The references 310, 312 include tags that activate the plug-in and cause the plug-in to execute and obtain the code sample 122 and test result,” col. 7, lines 34 – 39; “The client 118 is a computer used by a user viewing the documentation 120 in the documentation repository 112. The client includes a renderer module ("renderer") 126 that displays the documentation 120 from the documentation repository 112, including the appropriate code samples 122 from the code repository 116 and the results of the testing from the test system 114. In one embodiment, the renderer 126 is a web browser that displays the documentation 120 on a monitor of the computer,” col. 5, lines 18 – 26].
It would have been obvious to one of ordinary skill in the art, having the teachings of Aiuto, Rector and Picard available at the time the invention was made, to modify the system and method for generating API libraries as taught by Aiuto and Rector to include the capability of managing code samples in documentation as taught by Picard thereby enhancing system usability by facilitating the availability of API documentation in support of a more descriptive and usable interface and to allow a user to more accurately document specific code samples/version with relevant test results.
a user may open the interface specification ... in a text or other editor, and may modify the interface specification 2000. Exemplary changes or modifications include adding, removing or changing an interface element, such as an input, output or initialization setting of the design model,” ¶ 0153].
It would have been obvious to one of ordinary skill in the art, having the teachings of Aiuto, Rector, Picard and Aberg available at the time the invention was made, to modify the system and method for generating API libraries as taught by Aiuto, Rector and Picard to include the capability of viewing and editing interface specification data as taught by Aberg thereby enhancing system usability by facilitating the availability of API documentation in support of a more descriptive and usable interface and to allow a user to more finely tune the associated system documentation to further enhance system usability and maintainability.
8.    	As per claim 2, Aiuto, Rector, Picard and Aberg teach the method of claim 1.  Aberg further teaches saving, by the one or more processors, a modified version of the note in a data store [“a user may open the interface specification ... in a text or other editor, and may modify the interface specification 2000. Exemplary changes or modifications include adding, removing or changing an interface element, such as an input, output or initialization setting of the design model,” ¶ 0153; “all of the objects of the design project container 1524 are user-editable. That is, the user may open, modify and save any of the design model 1800, the tests 1528, the interface specification 2000, the design specification 1532, the design requirements 1534 and the test requirements 1535,” ¶ 0143].
It would have been obvious to one of ordinary skill in the art, having the teachings of Aiuto, Rector, Picard and Aberg available at the time the invention was made, to modify the system and method for generating API libraries as taught by Aiuto, Rector and Picard to include the capability of viewing and editing interface specification data as taught by Aberg thereby enhancing system usability by facilitating the availability of API documentation in support of a more descriptive and usable interface and to allow a user to more finely tune the associated system documentation to further enhance system usability and maintainability.
9.    	As per claim 3, Aiuto, Rector, Picard and Aberg teach the method of claim 2.  Aiuto further teaches loading, by the one or more processors, the note from the data store [“library source, documentation, compiled binary, and instructions can be bundled in a single download file for the user.  Further, any one of the above components can be made available for easy reuse by others. Specifically, the documentation for generated libraries can be made available for Web browsing. The compiled binary objects can be made available in an online repository for an application build system,” col. 5, lines 28 – 34].
11.    	As per claim 4, Aiuto, Rector, Picard and Aberg teach the method of claim 1.  Rector further teaches determining, by the one or more processors, the API call based on a partial text input and the API specification [“the compiler/editor can query metadata associated with the class and return to the programmer a list of what methods, properties, and the like, are associated with the class. The list can include any sort of information, associated methods and/or properties of a class, and the like. Alternately or additionally, the list can include a list of available classes. In some embodiments, the information can be provided as part of an auto-completion feature configured to visually present relevant methods, properties, etc. of an interface to a user for selection,” ¶ 0034].
It would have been obvious to one of ordinary skill in the art, having the teachings of Aiuto and Rector available at the time the invention was made, to modify the system and method for generating API libraries as taught by Aiuto to include the ability to identify available software components as taught by Rector thereby facilitating more efficient development and potential reuse.
11.	As per claim 8, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
12.	As per claim 9, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
13.	As per claim 10, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
14.	As per claim 11, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.

16.	As per claim 16, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.
17.	As per claim 17, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.
18.	As per claim 18, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.
19.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aiuto, Rector, Picard and Aberg in further view of Peart (U.S. Patent 7,117,243) (Peart hereinafter).
20.    	As per claim 5, Aiuto, Rector, Picard and Aberg teach the method of claim 1.  Aiuto, Rector, Picard and Aberg do not explicitly disclose but Peart discloses wherein user credentials for the API call are cached locally [storing authenticated user credentials at a client node, col. 8, lines 64 - 67].
It would have been obvious to one of ordinary skill in the art, having the teachings of Aiuto, Rector, Picard, Aberg and Peart available at the time the invention was made, to modify the system and method for generating API libraries as taught by Aiuto, Rector, Picard and Aberg to include the ability to store authenticated user 
21.	As per claim 12, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
22.	As per claim 19, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
23.	Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aiuto, Rector, Picard and Aberg in further view of Yoshida (U.S. Publication 2007/0150809) (Yoshida hereinafter).
24.    	As per claim 6, Aiuto, Rector, Picard and Aberg teach the method of claim 1.  Aiuto, Picard and Aberg do not explicitly disclose but Yoshida discloses embedding, by the one or more processors, the note within a second note [“A structured document describes a data structure in the form of embedding a tag within the document itself.  Having a structure of embedding a data structure in the document as a tag keeps a flexibility and extensibility against an addition, deletion and modification of data items.” ¶ 0011].
It would have been obvious to one of ordinary skill in the art, having the teachings of Aiuto, Rector, Picard, Aberg and Peart available at the time the invention was made, to modify the system and method for generating API libraries as taught by Aiuto, Picard and Aberg to include the ability to partition and reassemble documents as 
25.    	As per claim 7, Aiuto, Rector, Picard and Aberg teach the method of claim 1.  Aiuto, Rector, Picard and Aberg do not explicitly disclose but Yoshida discloses forking, by the one or more processors, the note to create a second note, and maintaining, by the one or more processors, an association between the note and the second note [“The present invention is comprised to read an XML document by using a stream type API, divide it into a plurality of documents of a specified size and assign serial numbers to file names of the divided files so that a division sequence may be comprehended at the time of combining them,” ¶ 0038; division of the XML document mapped to forking, with assigned serial numbers used to maintain an association].
It would have been obvious to one of ordinary skill in the art, having the teachings of Aiuto, Rector, Picard, Aberg and Peart available at the time the invention was made, to modify the system and method for generating API libraries as taught by Aiuto, Rector, Picard and Aberg to include the ability to partition and reassemble documents as taught by Yoshida thereby enhancing portability across multiple platforms and data formats.
26.	As per claim 13, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.

28.	As per claim 20, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
Response to Arguments
Claim Rejections - 35 USC § 103
29.	Applicant’s arguments have been carefully considered but are not persuasive.
30.	Applicant argues on page 8 that Aiuto, Picard and Aberg do not teach or suggest the amended limitation ”generating … an API client based on an API specification exposed by a service … wherein the API client operates within a note in an API notebook tool loaded in a web browser by exposing a domain specific language for the service and providing auto-completion and tooltip hints for the service in the note.” However, as is noted above, Aiuto and Rector disclose the quoted claim limitations.  In particular, Rector discloses providing auto-completion and tooltip hints as noted.  In addition, Aiuto discloses the use of a display mechanism in the form of a web browser to access API models and their associated components, documentation, etc., consistent with the recited claim limitations.  Advantages and disadvantages noted by the applicant are not reflected in the claim limitations.  Additionally, terms such as “note” and “API notebook tool” are not explicitly defined in the claims. 
Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Chat C Do/Supervisory Patent Examiner, Art Unit 2193